DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7, 16, and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 28, Kazunaga (JP 2002014378) teaches (in figure 4) a method of manufacturing an optical device comprising: forming a patterned mold layer (32) in a pillar shape on a lower base film (18) (figure 4A paragraph 51); forming a lower electrode layer (34) on the patterned mold layer (figure 4B paragraphs 52 and 53); preparing a lower substrate by imparting an insulating property to the lower electrode layer by a process of removing the lower electrode layer of a side surface portion of the pillar shape in the patterned mold layer (portions of the electrode on the top surfaces and side surfaces of the pillars are removed as shown in figure 4c and discussed in paragraph 53); and laminating an upper substrate (12 and 14) including an upper electrode layer (12) and an upper base film (14) on the lower substrate (figure 4D paragraph 55).
However, the prior art taken alone or in combination fails to teach or fairly suggest a device in which “laminating the upper substrate is performed by laminating the upper electrode layer so as to encounter the lower electrode layer on the top surface portion of the pillar shape in the patterned mold layer” in combination with the other required elements of claims 1 and 28. 
Claims 2-5, 7, 16, 25-27, 29, and 30 are allowable by virtue of their dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 5 of applicant’s response, filed 03/15/2021, with respect to claims 1-5, 7, 16, and 25-30 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 103 of claims 1-5, 7, 16, and 25-30 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871